Citation Nr: 1031633	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  05-08 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active duty from July 25, 1974, to November 22, 
1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Veteran's claim was originally before the Board in July 2007.  
At that time, the Board reopened the Veteran's service connection 
claim for an acquired psychiatric disorder, but denied the claim 
on the merits, noting that the Veteran had diagnosed 
schizophrenia which clearly and unmistakably preexisted service.  
However, the Board found that the Veteran's schizophrenia was not 
aggravated by his period of active service.  The Veteran 
subsequently appealed this denial to the United States Court of 
Appeals for Veterans Claims (Court), which in a March 2009 order, 
vacated the Board's July 2007 decision and remanded it for 
additional evidentiary development.  

The Veteran's claim was remanded in August 2009 pursuant to the 
Court's order for additional evidentiary development, to include 
affording the Veteran the opportunity to identify pertinent VA 
and non-VA treatment records as well as obtaining outstanding 
service personnel records (SPRs) and a VA examination.  As 
discussed in greater detail below, the Board finds that there has 
been substantial compliance with the August 2009 remand order.  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  Accordingly, the Veteran's claim 
is appropriately before the Board for final appellate 
consideration.


FINDING OF FACT

The Veteran failed to report for a VA examination scheduled in 
March 2010 in connection with his reopened service connection 
claim for an acquired psychiatric disorder; and he has not 
presented good cause for his absence. 

CONCLUSION OF LAW

The criteria for entitlement to service connection for an 
acquired psychiatric disorder are not met as a matter of law.  38 
C.F.R. § 3.655(b) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his currently diagnosed schizophrenia 
either began during or was otherwise caused by his brief period 
of active service; or, in the alternative, that his schizophrenia 
preexisted his period of active service and was aggravated by it.

As noted above, the Board remanded the Veteran's reopened service 
connection claim for an acquired psychiatric disorder in August 
2009.  In particular, the Veteran was asked to identify any VA 
and non-VA sources of treatment for a psychiatric disorder both 
before and since service.  The Veteran was also asked to 
authorize VA to obtain treatment records on his behalf from Bryce 
Hospital as well as from any correctional facilities.  Moreover, 
the Board sought to obtain the Veteran's complete service 
personnel records (SPRs) as well as afford him an opportunity for 
a VA examination.  See Board's August 2009 remand order and duty 
to assist letters dated August 2009 (requesting information from 
the Veteran pertaining to any recent VA treatment) and January 
2010 (requesting that the Veteran provide or authorize VA to 
obtain treatment records on his behalf from Bryce Hospital and 
from any correctional facilities).  

The Veteran's SPRs were obtained and associated with the claims 
file.  However, in July 2009, the Veteran submitted a statement 
to VA in writing in which he indicated that he had no additional 
evidence to submit in support of his claim.  There is also no 
indication of record showing that the Veteran provided or 
authorized VA to obtain records from Bryce Hospital or from any 
correctional facilities at any time following the issuance of the 
August 2009 remand order.


Preliminarily, 38 C.F.R. § 3.655(b) (2009) makes clear that when 
a veteran fails to report, without good cause, for an examination 
scheduled in conjunction with an original compensation claim, the 
claim shall be rated based on the evidence of record.  Id.  When 
a veteran fails to report for an examination scheduled in 
conjunction with any other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for increase, 
the claim shall be denied.  Id.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
Veteran, death of an immediate family member, etc.  Id.  

With respect to the Veteran's VA examination, he was notified in 
March 2010 that he would be scheduled for an examination "to 
evaluate your disability claim."  The Veteran was also advised 
that the failure to report for an examination, without good 
cause, would result in certain consequences, including having his 
claim rated based on the evidence of record, "or even denied."  
He was also informed that "[w]ithout the examination, we may 
have to deny your claim, or you might be paid less than you 
otherwise would."  Examples of good cause were provided.

The Veteran was scheduled for a VA mental disorders examination 
in March 2010, but failed to report for the examination.  He also 
failed to provide good cause for missing the scheduled 
examination and made no attempt to reschedule the examination for 
a later date.  In fact, the Veteran's representative conceded in 
the August 2010 informal hearing presentation (IHP) that the 
Veteran failed to report for the scheduled examination, but 
stated that there "may have been" mitigating circumstances 
sufficient to show "good cause."  However, neither the Veteran 
nor his representative provided any specific information 
pertaining to these claimed mitigating circumstances.  Instead, 
the representative requested that "the Veteran should be given 
another opportunity to report for this vital examination."

While the Board agrees with the representative that the missed 
examination was "vital" to the Veteran's reopened service 
connection claim for an acquired psychiatric disorder, the 
Veteran is not entitled to another opportunity to report for an 
examination absent a showing of good cause.  Unfortunately, 38 
C.F.R. § 3.655(b) specifically states that where, as here, in the 
absence of good cause, a veteran fails to report for an 
examination scheduled in conjunction with a reopened claim for a 
benefit which was previously disallowed, the claim must be 
denied.  

There is a presumption of regularity under which it is presumed 
that government officials have 'properly discharged their 
official duties.'  Kyhn v. Shinseki, 23 Vet. App. 335, 338 (2010) 
(quoting Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992)).  This 
presumption of regularity has been extended to various processes 
and procedures associated with the claims process, including the 
mailing of notices of VA examinations.  Jones v. West, 12 Vet. 
App. 98, 100-02 (1998).  The presumption of regularity is not 
absolute, but it may be overcome only by the submission of clear 
evidence that VA did not follow its regular mail practices or 
that its practices were not regular.  Clarke v. Nicholson, 21 
Vet. App. 130, 133-34 (2007).  

VA has a duty to assist a veteran in obtaining information and 
evidence necessary to substantiate his claim, but a veteran also 
has a corresponding duty to cooperate with VA in the development 
of a claim.  Turk v. Peake, 21 Vet. App. 565, 568 (2007); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty 
to assist is not always a one-way street).  A veteran's duty to 
cooperate in the development of his claim includes his 
participation in a VA examination.  Dusek v. Derwinski, 2 Vet. 
App. 519, 522 (1992) (noting that it is incumbent on a veteran to 
submit to a VA examination if he is applying for compensation). 

In this case, information pertaining to the scheduled examination 
was sent to the Veteran's last known address, an address he has 
used since at least August 2000.  See August 2000 VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative).  The record does not reflect, nor does the 
Veteran allege, that he failed to receive notice of the scheduled 
examination.  Furthermore, none of the notice letters sent to the 
Veteran following the issuance of the August 2009 remand order 
were returned as undeliverable.  

There is also no indication of record that the Veteran changed 
addresses or moved at any time following the issuance of the 
August 2009 remand order.  To the extent that the Veteran might 
have changed addresses or moved, the Court has held that "[i]n 
the normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do so, 
there is no burden on the part of the VA to turn up heaven and 
earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  Contrary to the representative's request, the Board 
finds that VA is not obligated to undertake additional measures 
in an attempt to locate the Veteran for the purpose of offering 
him another examination. 
 
Additionally, the Board notes that the RO mailed a supplemental 
statement of the case (SSOC) to the Veteran at that same address 
in June 2010 after he missed the scheduled examination.  The 
Veteran was again advised the provisions of 38 C.F.R. § 3.655 and 
informed that where, as here, the Veteran missed a scheduled VA 
examination in connection with a reopened claim, his claim was 
denied.  VA also received no correspondence from the Veteran 
following the issuance of the SSOC.

In light of the evidence described above, the Board finds 
substantial compliance with the August 2009 remand order.  
D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.  
The Board also finds that the Veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder must be 
denied as a matter of law.  38 C.F.R. § 3.655(b); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The procedural history of 
the Veteran's claim as discussed at the beginning of this 
decision clearly indicates that the claim before the Board at 
this time is a reopened claim.  

Regrettably, the Board is compelled by 38 C.F.R. § 3.655(b) to 
deny the Veteran's reopened service connection claim for an 
acquired psychiatric disorder as a matter of law, particularly 
where, as here, (1) there is a presumption of regularity that 
notice of the examination was mailed to the Veteran which has not 
been rebutted by clear and convincing evidence to the contrary; 
and (2) the Veteran failed to attend a scheduled VA examination 
without a showing of good cause.  Accordingly, the Veteran's 
reopened service connection claim for an acquired psychiatric 
disorder must be denied.  38 C.F.R. § 3.655(b); Kyhn, 23 Vet. 
App. at 342. 



Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.

VCAA notice is not required in this case because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis, 6 Vet. App. at 430 (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA 
is not required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit); 38 C.F.R. § 3.655(b).  Thus, the Board finds 
that VA has complied, to the extent required, with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e). 


ORDER

Service connection for an acquired psychiatric disorder is denied 
as a matter of law.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


